DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 07/12/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 3 and 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “near” in claim 3 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanneau (20120283054).

 	Regarding claim 1, Jeanneau (Figures 1-10) teaches a sports paddle comprising: a paddle member having first and second paddle surfaces, at least one paddle surface having a series of spaced apart protrusions (Fig. 3, Part No. 232) (Para. 0065) on at least a portion of the paddle surface, the protrusions inherently having dimensions and spaced apart from each other (though specific values are not disclosed).   
 	Jeanneau does not teach the protrusions being about .014-.016 inches in size, and spaced apart from each other about .06-.15 inches.
 	It is noted that the claim recitation of “the protrusions being about .014-.016 inches in size, and spaced apart from each other about .06-.15 inches” is directed to the size/dimensions of protrusions, and the spacing of the protrusions relative to each other. It is noted that the prior art of Jeanneau teaches protrusions inherently having dimensions and spaced apart from each other (though specific values are not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Jeanneau with the protrusions being about .014-.016 inches in size as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 2, the modified Jeanneau (Figures 1-10) teaches the sports paddle is a hockey stick and the paddle member is a blade member, where the first and second paddle surfaces are first and second blade surfaces (Para. 0065).  


	Regarding claim 3, the modified Jeanneau (Figures 1-10) teaches the protrusions (Fig. 3, Part No. 232) (Para. 0065) are formed on at least one blade surface and are near conical in shape with walls that are angled from each other, and extending from the at least one blade surface (though specific values are not disclosed).  
 	The modified Jeanneau does not teach walls angled at about 600 from each other, and extending from the at least one blade surface about .015-.016 inches.
	It is noted that the claim recitation of “walls angled at about 60° from each other, and extending from the at least one blade surface about .015-.016 inches” is directed to the shape and size/dimensions of protrusions. It is noted that the prior art of Jeanneau teaches near conical in shape with walls that are angled from each other, and extending from the at least one blade surface (though specific values are not disclosed). It is noted that changing the shape of the protrusions to provide for walls angled at about 60° from each other would have been obvious to one of ordinary skill in the art as a means of merely changing the shape/configuration of the protrusions (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jeanneau with protrusions extending from the at least one blade surface about .015-.016 inches as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanneau in view of Ruoff (5685792).

	Regarding claim 4, the modified Jeanneau (Figures 1-10) teaches the protrusions are abrasive particles (Para. 0044) that inherently have a size, and the protrusions are adhered onto the atleast one blade surface with a coating (228) (Para. 0044).  
 	The modified Jeanneau does not teach the protrusions are 40-60 mesh grit in size, that are adhered onto the at least one blade surface with an adhesive coating.
	It is noted that the claim recitation of “the protrusions are  40-60 mesh grit in size” is directed to the size/dimensions of protrusions. It is noted that the prior art of Jeanneau teaches the protrusions are abrasive particles (Para. 0044) that inherently have a size. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jeanneau with the protrusions are 40-60 mesh grit in size as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	Ruoff (Figures 1-5) teaches protrusions (12) that are adhered onto the at least one blade surface with an adhesive coating (Col. 4, Lines 32-44).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jeanneau with protrusions that are adhered onto the at least one blade surface with an adhesive coating as taught by Ruoff as a means of using adhesive to secure protrusions to a blade of a hockey stick (Ruoff: Col. 4, Lines 32-44).


	Regarding claim 5, the modified Jeanneau (Figures 1-10) teaches the protrusions are abrasive particles (Para. 0044).  
 	The modified Jeanneau does not teach the particles are formed of at least one of silicon carbide and melamine.  
	Ruoff (Figures 1-5) teaches the particles are formed of at least one of silicon carbide and melamine (Col. 3, Lines 61-67).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jeanneau with the particles are formed of at least one of silicon carbide and melamine as taught by Ruoff as a means of selecting a known material (silicon carbide) based on its suitability for its intended use (protrusions added to a hockey stick blade) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) ) (Ruoff: Col. 3, Lines 61-67).


	Regarding claim 6, the modified Jeanneau (Figures 1-10) teaches the protrusions are abrasive particles (Para. 0044).  
 	The modified Jeanneau does not teach the adhesive is water-based with little to no odor, and can dry in about 10 minutes without the aid of heated air.
	Ruoff (Figures 1-5) teaches the adhesive (Col. 4, Lines 32-44) is water-based with little to no odor, and can dry in about 10 minutes without the aid of heated air.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Jeanneau with the adhesive is water-based with little to no odor as taught by Ruoff as a means of using cyanoacrylate adhesive to adhere protrusions to a hockey stick blade (Ruoff: Col. 4, Lines 32-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711